Per Curiam.
Respondent recovered a verdict for $5,134.25, as ’ compensation for personal injuries received by her when she was struck by an automobile owned by appellant. On motion for a new trial, the court reduced this verdict to $3,000, giving the respondent the alternative of remitting to that amount or submitting to a new trial. Respondent filed the remission.
The appellant’s only point upon this appeal is that the verdict as it now stands is still excessive, being arrived at through passion and prejudice: An examination of the record does not justify this court in inter*439fering with the verdict as finally approved by the trial judge.
The respondent suggests that she should be allowed the amount awarded by the jury. Having voluntarily agreed to the remission fixed by the trial court, she is now in no position to urge that the amount of the original verdict be taken as the amount of the final judgment.
Judgment affirmed.